Title: New York Assembly. Remarks on the Quotas to be Assigned the Several Counties of New York, [22 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 22, 1787]
Col. Hamilton did not suppose that any arguments would have much influence on the decision of this question. There is no criterion to go by and we fall into the greatest uncertainty—a gentleman has told us plainly, that he has been intriguing, and making the best bargain he could for his county. He would not say that New-York had made any conditions—he hoped that the intrigues might not have the effect which was sought. The county of Albany he said was always rated too low. It was only required to pay £7,000, with 70,000 inhabitants; while Suffolk, with only 14,000 paid £4,500. He asked if the house would permit intrigues to have such an effect. The county of Kings, which numbers only 3000 inhabitants, and contains 18,500 acres of land, is to pay £2400, Richmond county which is equally small, is also over rated; can this be right? New-York had ever been rated too high. One of the gentlemen from New-York had proposed 12,000 from a mere dispair of coming at an equality, but this sum is too high. He asked if it was justice that the city and county of New-York, which was not a tenth part of the value, or population of the state, should bear one fourth of its burthens. He hoped this would be considered, and no partiality exhibited by the legislature.
Col. Hamilton replied, observing that the gentleman (Mr. Taylor) had intimated they had intrigued together on this subject. The intriguing amounted to nothing more he said, than that they had conversed together on the subject. He believed that that gentleman had been the most successful: he had raised much the strongest party. He would only observe, that he had made a most falacious calculation respecting New-York. There is not 1000 houses in New-York that are worth £1500 each. This was far short of the enormous sum mentioned. The county of Albany he knew was worth 2,000,000. He said if it was required, he would make the calculation, and prove that Albany county was worth more than New-York. He believed that every gentleman who would lay his hand on his heart, and vote according to his conscience, would declare, that one fourth part of the taxes, was too great a proportion for New-York. He asked if the citizens of New-York, had not also met with losses? Was not a great part of the city burned? Had not the enemy despoiled their property? And had they not for a long time occupied their city, while they were suffering in exile? Gentlemen, certainly knew this; and it was a subject worthy of their attention.
Mr. Hamilton said he had made a calculation of a tax of £200,000 on the improved lands in this state, and found that 2/6. an acre would be about the proportion of that tax, knowing this, would it be right to make Kings County pay the same proportion of a £50,000 tax as ought to be paid on a tax of 200,000. It was even more than 2s 6d.—£2,400 would make it as 7d per acre.
Mr. Lansing had no objection if New-York would take upon itself, that proportion of which they wished Kings County relieved.
Mr. Hamilton would even consent to this if the house could think that New-York should bear all the burthen of the State.
